ACCEPTED
                                                                                                   03-14-00529-CV
                                                                                                          4312640
                                                                                         THIRD COURT OF APPEALS
                                                                                                    AUSTIN, TEXAS
                                                                                             2/27/2015 12:01:31 PM
                                                                                                  JEFFREY D. KYLE
                                                                                                            CLERK

                           NO. 03-14-00529-CV
                                                                                FILED IN
                                                                         3rd COURT OF APPEALS
                                                                              AUSTIN, TEXAS
                                                                         2/27/2015 12:01:31 PM
             3Jn tbe \!rbirb (!Court of ~ppeals                              JEFFREY D. KYLE
                                                                                  Clerk



                     JEROME J. ISAAC AND MICHELLE P. ISAAC,
                                                                           Appellants,
                                              v.

         VENDOR RESOURCE MANAGEMENT, INC.; MORTGAGE ELECTRONIC
             REGISTRATION SYSTEMS, INC. AND CITIMORTGAGE, INC.,
                                                                           Appellees.



                           On Appeal from Cause No. 13-04720-C26
                         261h District Court, Williamson County, Texas
                         Han. Billy Ray Stubblefield, Judge Presiding



                  UNOPPOSED MOTION FOR EXTENSION OF TIME
          TO FILE BRIEF OF APPELLEE VENDOR RESOURCE MANAGEMENT



    TO THE HONORABLE THIRD COURT OF APPEALS:

    Comes now, VENDOR RESOURCE MANAGEMENT, INC. ("Appellee") and respectfully

move the Court to extend the time to file APPELLEE'S BRIEF by 30 days to April 3, 2015 and

for said motion would show the Court as follows:


                                        A. Background

    1.    The notice of appeal for this cause was filed on August 26, 2014 and the Clerk's

Record was filed on November 6, 2014.
     2.   The Reporter's Record was filed on November 17, 2014. Appellant's brief was filed

on February 2, 2015, after a notice of late brief and the granting of an unopposed extension.


     3.   Appellee's brief is currently due on March 4, 2015. Appellee requests an additional 30

days to file Appellee's brief, extending the due date to April 3, 2015.


                                   B. Argument & Authorities

     4.   No rule limits the time to file this motion to extend. The Court may grant an extension

of time under Texas Rule of Appellate Procedure 38.6(d).


     5. No previous extension of time to file Appellee's brief has been granted nor sought in
this matter.

     6.    Appellee asks that the Court grant an extension of time to file Appellee's brief from

such due date, or such other date as the court calculates, until April 3, 2015. Appellee's counsel

has been unable to devote an appropriate effort to preparation of the brief due to professional and

personal demands on Appellee's Counsel's time. During the briefing period, Appellee's counsel

had due two motions for summary judgment and two answers for suits filed in federal court in

addition to his usual case load and court appearances. In addition, Appellee's counsel had three

significant family obligations during the briefing period that have made it difficult to work

during the evenings and on weekends.


                                             D. Prayer

     7.   For these reasons, Appellee asks the Court to grant an extension of time to file its brief

until April3, 2015 and grant Appellee such other and further reliefto which it may be entitled or

is in the interest of justice.
                                                Respectfully Submitted,

                                                JACK O'BOYLE & ASSOCIATES
                                                Attorney for Appellee

                                                Is/Chris Ferguson
                                                o Jack O'Boyle
                                                SBN 15165300
                                                o Travis Gray
                                                SBN 24044965
                                                XXChris Ferguson
                                                SBN 24069714
                                                P.O. Box 815369
                                                Dallas, Texas 75381
                                                Phone: 972.247.0653
                                                Fax: 972.247.0642
                                                chris@jackoboyle.com


                               Certificate Regarding Conference

        I conferred with Appellant's Attorney, Michael Brinkley, by email on February 26, 2015
and Mr. Brinkley stated that he is not opposed to this motion. In addition, I also contacted
counsel for the other Appellee's, John Ellis, and he too is unopposed to this motion.

Date: February 27, 2015
                                                Is/Chris Ferguson
                                                Chris Ferguson



                                     Certificate of Service

       I certifY that on February 27, 2015 a true and correct copy of the foregoing was served
via EFILETx.Gov e-service upon the following:


Michael Brinkley                                        Susan A. Kidwell and John W. Ellis
BRINKLEY LAW, PLLC                                      Locke Lord L.L.P.
TBN: 03004300                                           jellis@lockelord.com
m@michaelbrinkley .com                                  TBN: 24032626 TBN: 24078473
P.O. BOX 820711                                         600 Congress Avenue, Suite 2200
FORTH WORTH, TEXAS 76182                                Austin, Texas 78701
P: 817.284.3535 II F: 888.388.6031                      P: 512.305-470011F:512.305.4800
Counsel for Michelle P. and Jerome                      Counsel for Citimortgage, Inc., and
J. Isaac                                                Mortgage Electronic Registration
                                                        Systems, Inc.

                                                Is/Chris Ferguson
                                                Chris Ferguson